Exhibit Execution Copy INDENTURE BETWEEN MISSISSIPPI BUSINESS FINANCE CORPORATION AND Hancock Bank, As Trustee Dated as of December 1, 2008 Not to Exceed $175,000,000 In Aggregate Principal Amount Mississippi Business Finance Corporation Taxable Industrial Development Revenue Bonds (Gulf South Pipeline Company, LP Project) TABLE OF CONTENTS ARTICLE I. DEFINITIONS 3 Section 1.1.Definitions 3 ARTICLE II. DESCRIPTION, AUTHORIZATION, MANNER OF EXECUTION, AUTHENTICATION, REGISTRATION AND TRANSFER OF BONDS8 Section 2.1.Authorization of Bonds8 Section 2.2.Issuance of Bonds. 8 Section 2.3.Mandatory Redemption 9 Section 2.4.Optional Redemption 9 Section 2.5.Method of Partial Redemption 9 Section 2.6.Bonds Mutilated, Destroyed, Stolen or Lost 9 Section 2.7.Additional Advances of Principal10 Section 2.8.Execution 10 Section 2.9.Negotiability, Transfer and Registry11 Section 2.10.Regulations with Respect to Exchanges and Transfers 11 Section 2.11.Authentication11 Section 2.12.Destruction of Bonds 12 ARTICLE III. AUTHENTICATION AND DELIVERY OF
